Citation Nr: 1113244	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  08-22 369	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for a post-traumatic stress disorder (PTSD), currently evaluated as 50% disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (T/R).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from April 1951 to April 1954.

This appeal to the Board of Veterans Appeals (Board) arises from a December 2006 rating action that denied a rating in excess of 50% for PTSD, and a November 2007 rating action that denied a T/R.

In March 2010, the Veteran and his wife at the RO testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington, D.C.

By decision of April 2010, the Board remanded the issues on appeal to the RO for further development of the evidence and for due process development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2.  The veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as an occasional flattened affect; panic attacks more than once a week at times; difficulty in understanding complex commands; impairment of short-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

3.  The veteran's service-connected disabilities consist of PTSD, evaluated as 50% disabling; bilateral hearing loss and tinnitus, each evaluated as 10% disabling; and malaria and tonsillectomy residuals, each assigned a noncompensable evaluation; the combined disability rating is 60%. 

4.  The percentage ratings for the veteran's service-connected disabilities do not meet the minimum schedular criteria for the grant of T/R, and those disabilities alone do not prevent him from obtaining or retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50% for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for the grant of T/R are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 4.1, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) includes, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.  

An October 2006 pre-rating RO letter informed the Veteran of the VA's responsibilities to notify and assist him in his increased rating claim, and of what was needed to establish entitlement thereto (evidence showing that a service-connected disability had worsened).  An April 2007 pre-rating RO letter notified him of what was needed to establish entitlement to a T/R, and also informed him that a service-connected disability would be assigned a rating by applying relevant Diagnostic Codes (DCs) which provide for a range in severity from 0% to 100%, based on the nature and symptoms of the condition, their severity and duration, and their impact upon employment.  The latter letter also provided examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing entitlement to higher compensation - e.g., competent lay statements describing symptoms, medical records, employer statements, and other evidence.  Thereafter, he was afforded opportunities to respond.  Thus, the Board finds that the appellant has received sufficient notice of the information and evidence needed to support his claims, and has been afforded ample opportunity to submit such information and evidence.  

Additionally, the latter 2006 and 2007 RO letters provided notice that the VA would make reasonable efforts to help the appellant get evidence necessary to support his claims, such as medical records (including private medical records), if he provided enough information, and, if needed, authorization, to obtain them, and further specified what evidence the VA had received; what evidence the VA was responsible for obtaining, to include Federal records; and the type of evidence that the VA would make reasonable efforts to get.  The Board thus finds that the 2006 and 2007 RO letters satisfy the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify a claimant of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; and (3) the evidence, if any, to be provided by the claimant.  As indicated above, all 3 content of notice requirements have been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the matters now before the Board, documents fully meeting the VCAA's notice requirements were furnished to the Veteran prior to the December 2006 and November 2007 rating actions on appeal.
 
In March 2006, the Court issued a decision in the consolidated appeal of Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that, in rating cases, a claimant must be informed of the rating formula for all possible schedular ratings for an applicable rating code.  In this case, the Board finds that pertinent rating code information was furnished to the Veteran in the July 2008 Statement of the Case, and that this suffices for Dingess/Hartman.  The RO also afforded him proper notice pertaining to the degree of disability and effective date information in the October 2006 and April 2007 letters.    
 
Additionally, the Board finds that all necessary development on the claims currently under consideration has been accomplished.  The RO, on its own initiative and pursuant to the Board remand, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claims, including post-service VA and private medical records up to 2010.  The Veteran was afforded a comprehensive VA examinations in November 2006, September 2007, and August 2010.  Significantly, he has not identified, and the record does not otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  The record also presents no basis to further develop the record to create any additional evidence for consideration in connection with the matters on appeal. 

Under these circumstances, the Board finds that the appellant is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of 2 ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

A.  A Rating in Excess of 50% for PTSD

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran contends that his PTSD is more disabling than currently evaluated.

Under the applicable criteria of 38 C.F.R. § 4.130, DC 9411, a 50% rating is assigned for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70% rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100% rating requires total occupational and social impairment, due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives or one's own occupation or name.

Considering the evidence of record in light of the pertinent criteria, the Board finds that a schedular rating in excess of 50% is not warranted for the veteran's PTSD under the applicable rating criteria at any time during the rating period under consideration.    

On August 2006 psychological evaluation by Dr. R. M., the Veteran complained of difficulty sleeping, nightmares, frightening, intrusive thoughts and recollections, depression, agitation, and patterns of isolation.  On mental status examination, the Veteran was casually dressed.  He made poor eye contact, and appeared to be anxious and lacking in self-confidence.  Speech was initially logical, but became incoherent as the interview progressed.  He had difficulty establishing and maintaining relationships.  He presented with a blunted affect, and appeared to be anxious and depressed.  The examiner felt that he had significant impairment in social, occupational, and family relationships, and in judgment and mood.  He was well oriented in 4 spheres.  He reported some perceptual abnormalities that could be hallucinations related to depression and PTSD.  Cognitive functioning measured by thought processes appeared to be within low normal limits.  He had severe short-term memory problems, and was concrete in thinking.  The diagnoses were chronic, severe PTSD; dysthymic disorder; generalized anxiety disorder; intermittent explosive disorder; insomnia related to PTSD; panic disorder with agoraphobia; and obsessive-compulsive disorder with poor insight, and a Global Assessment of Functioning (GAF) score of 45 was assigned.  The doctor opined that a 70% disability rating was warranted due to deficiencies in most areas, such as work, school, family relationships, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  He further opined that there was no reasonable probability that the Veteran would ever be able to be employed and  care for his own needs.  Dr. R. M. reiterated the above diagnoses, GAF score, and opinions following September, October, November, and December 2006 psychological evaluations.   

On November 2006 VA QTC psychiatric examination, the Veteran complained of problems sleeping.  He gave a post-service occupational history of having worked at an air force base for 30 years, and as a sheet metal worker for 4 years; in both jobs, his relationships were fair with his supervisors, and good with his co-workers.  He stated that he last worked as a maintenance man for 3 years until 1992, at which time he was replaced due to his age.  On mental status examination, orientation, communication, speech, concentration, and memory were within normal limits.  Appearance, hygiene, behavior, and thought processes were appropriate.  Affect, mood, and abstract thinking were normal.  Panic attacks were present, occurred less than once per week, and were related to loud noise and large crowds.  There were no obsessional rituals, suspiciousness, suicidal and homicidal ideations, delusional or hallucination history, delusions, or hallucinations.  Judgment was not impaired.  The physician stated that there were behavioral, cognitive, social, affective, or somatic symptoms attributable to PTSD, as well as an isolative lifestyle.  The diagnosis was PTSD, and a GAF score of 70 was assigned.  The doctor noted that the Veteran did not have difficulty performing activities of daily living; that he was unable to establish and maintain effective work/school and social relationships because he was currently retired; that he was unable to maintain effective family role-functioning because he led a socially-isolated lifestyle with his wife; and that he had no difficulty understanding commands, or with recreation or leisurely pursuits.  He had occasional interference with physical health due to non-service-connected hypertension and coronary artery disease (CAD).         

On January and February 2007 psychological evaluations, Dr. R. M. noted that the Veteran was always on edge and could not control himself.  He complained of fatigue, and did not rest well at night due to problems sleeping.  In March, the Veteran was noted to have a deficit in motivation.  He was depressed, and lacked motivation to start and complete tasks.  From April to September, the Veteran was more depressed and anxious, with a blunted affect, and he had continued sleep problems.  In October and November 2007, he lacked motivation to start and complete tasks.  He was depressed and anxious, with a blunted affect, and he had fatigue and continued sleep problems.  On each occasion in 2007, Dr. R. M. reiterated the multiple mental diagnoses, GAF score, and opinions noted in his 2006 evaluations.   
     
On September 2007 VA QTC psychiatric examination, the Veteran complained of depression, anxiety with panic attacks, crying spells, anger, mood swings, isolation, and detachment, causing inability to cope with crowds.  He also reported sleep problems and having few friends.  On mental status examination, orientation, communication, and speech were within normal limits.  Appearance, hygiene, behavior, and though processes were appropriate.  Affect and mood were abnormal, with depressed mood that did not affect ability to function independently.  The Veteran was tearful throughout.  He lost concentration.  Panic attacks were present, and occurred more than once per week.  There were signs of suspiciousness.  There were no obsessional rituals, delusions, hallucinations, delusional or hallucination history.  Judgment was not impaired.  Abstract thinking was normal.  Memory was mildly impaired.  There were passive thoughts of death, but no present suicidal plans.  There was no homicidal ideation.    

The physician stated that there were behavioral, cognitive, social, affective, or somatic symptoms attributable to PTSD, with the veteran's behavior affected by depression, anxiety, mood swings, inability to control temper, and angry outbursts. The diagnosis was PTSD, and a GAF score of 63 was assigned.  The doctor noted that the Veteran did not have difficulty performing activities of daily living, but that he had difficulty establishing and maintaining effective work/school and social relationships because his detachment from others, short temper, anxiety, intrusive thoughts, and flashbacks kept him from forming and maintaining them.  He also had difficulty maintaining effective family role-functioning because of the effects of PTSD, and occasional interference with recreation or leisurely pursuits because he had no desire to pursue such activities, and he lacked the required energy and motivation.  He had difficulty understanding complex commands because he needed to have such commands repeated due to loss of concentration.          

In an April 2008 individual unemployability assessment, C. B., M.Ed., a vocational consultant, stated that he had reviewed the claims folder and the veteran's work and educational history and service-connected disabilities, and interviewed the Veteran via teleconference.  The Veteran stated that he retired from his air force base job as an aircraft body rebuilder in 1998 at the age of 65, and that his PTSD symptoms steadily worsened after he stopped working.  The Veteran was noted to have stopped psychotherapy with Dr. R. M. in December 2007.  The Veteran complained of 6 panic attacks per week.  Mr. C. B. opined that neither VA-assigned GAF scores of 70 in 2006 or 63 in 2007 were vocationally supported by the findings in the respective examination reports.  While those GAF scores indicated that the Veteran had the ability to perform substantial and competitive work, Mr. C. B. felt that the mental functional limitations described on both occasions were not indicative of an ability to work competitively and gainfully.  Considering the veteran's frequent panic attacks and enveloping social isolation, Mr. C. B. opined that there was no work in the U.S. economy that the Veteran could successfully secure or follow.     

At the March 2010 Board hearing, the Veteran and his wife testified about how his PTSD affected him socially and occupationally.  The Veteran testified that he had many friends with whom he enjoyed speaking over the telephone.  He stated that he left his last job in 1989 because he did not get along well with upper management.  His wife testified about his mood swings, anger, and irritability.

On August 2010 VA psychological examination, the Veteran complained of PTSD symptoms including recurrent distressing dreams, intrusive thoughts and memories of combat experiences, avoidance symptoms, diminished participation in significant social activities, increased arousal, irritability, angry outbursts, and sleep problems.  He stated that he lived on a large farm with his wife of 32 years, and got along well with his children and many grandchildren and great-grandchildren.  He reported that he generally got along with people unless they said the wrong thing to him, at which time he would fly off the handle.  The Veteran had been retired from an air force base job since 1989, and spent most of his time working on his farm, cutting brush, and building barns, which he enjoyed because it did not require dealing with people.  

On mental status examination, the Veteran was casually and appropriately dressed, and well-groomed, with good personal hygiene.  He was oriented in 4 spheres, and affect and mood were congruent.  He appeared depressed at times, and complained of problems with short-term memory.  Objectively, he remembered 2 out of 4 words, and made no errors in calculations.  There were no signs of a thought disorder in terms of derailment, tangentiality, or circumlocution.  He denied hallucinations and delusions.  He had poor sleep unless he took medication.  Appetite was fair, and he had eye contact.  There was no suicidal or homicidal ideation or intent.  There was no impairment of thought process or communication, and no inappropriate behavior.  The diagnosis was PTSD, and a GAF score of 63 was assigned.  Although the doctor noted that PTSD would interfere with the veteran's ability to secure and maintain employment due to his temper and lack of tolerance for being around many people, he opined that the Veteran was able to do farm chores because he was able to work alone.        
 
As documented above, the Board finds that the evidence does not indicate at least the level of psychiatric disability that would warrant a schedular rating in excess of 50% at any time during the rating period under consideration under the applicable rating criteria, i.e., occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships required for a 70% rating.
  
Although in 2006 and 2007 Dr. R. M. opined that the veteran's mental disabilities warranted a 70% disability rating, this opinion was based on consideration of PTSD as well as multiple diagnosed non-service-connected dysthymic, generalized anxiety, and intermittent explosive disorders, a panic disorder with agoraphobia, and an obsessive-compulsive disorder with poor insight, and not solely on the basis of the service-connected PTSD with related insomnia.  However, no symptoms related to non-service-connected disabilities may be considered in rating disability that is a result of service-connected PTSD.

On November 2006 VA QTC psychiatric examination, the physician noted that the Veteran did not have difficulty performing activities of daily living as a result of his PTSD; that he was unable to establish and maintain effective work/school and social relationships only because he was currently retired; that he was unable to maintain effective family role-functioning because he led a socially-isolated lifestyle with his wife; and that he had no difficulty understanding commands, or with recreation or leisurely pursuits.  

On September 2007 VA QTC psychiatric examination, the physician noted that the Veteran did not have difficulty performing activities of daily living as a result of PTSD, but that he had difficulty establishing and maintaining effective work/school and social relationships because his detachment from others, short temper, anxiety, intrusive thoughts, and flashbacks kept him from forming and maintaining them.  He also had difficulty maintaining effective family role-functioning because of the effects of PTSD, and occasional interference with recreation or leisurely pursuits because he had no desire to pursue such activities, and he lacked the required energy and motivation.  He had difficulty understanding complex commands because he needed to have such commands repeated due to loss of concentration.          

Although in April 2008 a vocational consultant stated that the veteran's mental functional limitations were not indicative of an ability to work competitively and gainfully, and a VA psychologist in August 2010 noted that PTSD would interfere with the veteran's ability to secure and maintain employment due to his temper and lack of tolerance for being around many people, the VA psychologist opined that the Veteran was able to do farm chores because he was able to work alone.        

The Board also notes that the Veteran has been assigned GAF scores ranging from 45 to 70, as reflected in VA and private clinical records and examination reports from 2006 to 2010.  According to the 4th Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF scores between 41 and 50 are indicative of serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job).  GAF scores between 51 and 60 are indicative of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., having few friends, having conflicts with peers or co-workers).  GAF scores between 61 and 70 are indicative of some mild symptoms (e.g., a depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but indicate that the subject generally functions well, and has some meaningful interpersonal relationships.  
  
There is no question that a GAF score and its interpretations are important considerations in rating a psychiatric disability.  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the percentage disability rating issue; rather, a GAF score must be considered in light of the actual symptoms of the veteran's service-connected disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R.    § 4.126(a).  In this case, the medical evidence of record fails to show that the veteran's service-connected PTSD symptoms include suicidal ideation, severe obsessional rituals, frequent shoplifting, having no friends, inability to keep a job, circumstantial speech, or theft within the household.  

In denying a schedular rating in excess of 50%, the Board has considered the GAF scores together with the actual symptoms of the veteran's PTSD, which provide the primary basis for the rating assigned.  In this regard, the Board notes that in 2006, Dr. R. M. assigned a GAF score of 45 on the basis of all of the veteran's mental disabilities, including multiple diagnosed non-service-connected dysthymic, generalized anxiety, and intermittent explosive disorders, a panic disorder with agoraphobia, and an obsessive-compulsive disorder with poor insight, and not solely on the basis of the service-connected PTSD with related insomnia.  However, no symptoms related to non-service-connected disabilities may be considered in rating disability that is a result of service-connected PTSD.  On November 2006 VA QTC psychiatric examination, the physician assigned a GAF score of 70 on the basis of the service-connected PTSD alone, noting that the Veteran did not have difficulty performing activities of daily living, and that he was unable to establish and maintain effective work/school and social relationships only because he was currently retired.  On September 2007 VA QTC psychiatric examination, the physician assigned a GAF score of 63 on the basis of the service-connected PTSD alone, noting that the Veteran did not have difficulty performing activities of daily living, but that he had difficulty establishing and maintaining effective work/school and social relationships because his detachment from others, short temper, anxiety, intrusive thoughts, and flashbacks kept him from forming and maintaining them.  On August 2010 VA examination, the psychologist assigned a GAF score of 63 on the basis of the service-connected PTSD alone, noting that, although PTSD would interfere with the veteran's ability to secure and maintain employment due to his temper and lack of tolerance for being around many people, the Veteran was able to do farm chores because he was able to work alone.        
  
On the basis of the above symptoms, together with the GAF scores, the Board, above, has determined that the evidence does not indicate at least the level of psychiatric disability that warrants a schedular rating in excess of 50% for PTSD at any time under the applicable rating criteria, i.e., occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships required for a 70% rating.  Rather, that evidence indicates that the Veteran's PTSD is more nearly 50% disabling, with occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect at times; panic attacks more than once a week at times; difficulty in understanding complex commands; impairment of short-term memory; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  In this regard, the Board notes that circumstantial, circumlocutory, or stereotyped speech; impairment of long-term memory; impaired judgment; and impaired abstract thinking are not symptoms of his PTSD.

Additionally, the Board finds that there is no showing that, at any point during the rating period under consideration, the veteran's PTSD has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher rating on an extraschedular basis pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), provides a 3-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for a service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether his disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture, and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, his disability picture requires the assignment of an extraschedular rating.

With respect to the first step of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the veteran's psychiatric disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology.  As discussed above, the rating criteria consider the degree of occupational and social impairment due to symptoms affecting speech, affect, panic attacks, understanding complex commands, memory, judgment, abstract thinking, suicidal ideation, obsessional rituals, depression, impaired impulse control, spatial disorientation, and neglect of personal appearance and hygiene.
      
Moreover, the Board further observes that the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  In this case, the veteran's symptoms and clinical findings as documented in medical reports do not objectively show that his PTSD alone markedly interferes with employment (i.e., beyond that contemplated in the assigned schedular rating), or requires frequent periods of hospitalization, or otherwise renders impractical the application of the regular schedular standards, and the Board finds that the assigned schedular rating for that disability is adequate in this case.  During May 2005 VA hospitalization, it was noted that the Veteran had retired from work in 1989 after 30 years at an air force base.  Following 2006 and 2007 psychological evaluations, Dr. R. M. opined that there was no reasonable probability that the Veteran would ever be able to be employed and care for his own needs, but this opinion was based on consideration of multiple diagnosed non-service-connected mental problems that compromised his functioning, including dysthymic, generalized anxiety, and intermittent explosive disorders, a panic disorder with agoraphobia, and an obsessive-compulsive disorder with poor insight, and was not the result of the service-connected PTSD with related insomnia alone.  No symptoms related to non-service-connected disabilities may be considered in rating disability that is a result of service-connected PTSD.  

On November 2006 VA QTC psychiatric examination, the Veteran stated that he was last hospitalized for psychiatric treatment in June 2005.  He gave a post-service occupational history of having worked at an air force base for 30 years, and as a sheet metal worker for 4 years; in both jobs, his relationships were fair with his supervisors, and good with his co-workers.  He stated that he last worked as a maintenance man for 3 years until 1992, at which time he was replaced due to his age, not mental problems associated with PTSD.  The physician noted that the Veteran did not have difficulty performing activities of daily living, and that he was unable to establish and maintain effective work/school and social relationships only because he was currently retired.

On September 2007 VA QTC psychiatric examination, the Veteran reported disability consisting of difficulty walking and shortness of breath due to non-service-connected heart disease, which required surgery in 1994 and 2006.  He gave a post-service occupational history of having worked at an air force base for 30 years, and that his relationships were good with both his supervisors and co-workers.  The physician opined that the veteran's PTSD did not cause him to have difficulty performing activities of daily living, but that he had difficulty establishing and maintaining effective work/school and social relationships because his detachment from others, short temper, anxiety, intrusive thoughts, and flashbacks kept him from forming and maintaining them. 

Although in April 2008 a vocational consultant stated that the veteran's mental functional limitations were not indicative of an ability to work competitively and gainfully, and a VA psychologist in August 2010 noted that PTSD would interfere with the veteran's ability to secure and maintain employment due to his temper and lack of tolerance for being around many people, the VA psychologist opined that the Veteran was able to do farm chores because he was able to work alone.        

In short, there is nothing in the record to indicate that the service-connected PTSD on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that a disability rating itself is recognition that industrial capabilities are impaired).  The Board points out that a percentage schedular rating represents average impairment in earning capacity resulting from a disease and injury and its residual conditions in civil occupations, and that, generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Hence, the Board concludes that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that there is no basis for staged ratings pursuant to Hart, inasmuch as the factual findings do not show distinct time periods where the Veteran's PTSD exhibited symptoms that would warrant different ratings under the applicable rating criteria, and that the evidence does not support a rating in excess of 50%, which claim thus must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


B.  A T/R

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60% or more, or as a result of 2 or more disabilities, provided at least       1 disability is ratable at 40% or more, and there is sufficient additional service-connected disability to bring the combined rating to 70% or more.  38 C.F.R.         §§ 3.340, 3.341, 4.16(a).  

In this case, the veteran's service-connected disabilities consist of PTSD, evaluated as 50% disabling; bilateral hearing loss and tinnitus, each evaluated as 10% disabling; and malaria and tonsillectomy residuals, each assigned a noncompensable evaluation.  The combined rating of 60% clearly does not meet the minimum percentage requirements for a T/R under 38 C.F.R. § 4.16(a).  

However, even when these percentage requirements are not met, a T/R on an extraschedular basis may nonetheless be granted in exceptional cases when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  Moreover, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to met the percentage standards set forth in 38 C.F.R. § 4.16(a) should be submitted to the Director of the Compensation and Pension Service for extraschedular consideration.

The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his education, special training, and previous work experience, but not to age or to the impairment resulting from non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet App. at 363.

The Veteran contends that his combined service-connected disabilities prevent him from securing and following any substantially-gainful employment, and he gave testimony to that effect at the March 2010 Board hearing.

In this case, the objective evidence does not show that the veteran's service-connected disabilities, PTSD, bilateral hearing loss, tinnitus, and malaria and tonsillectomy residuals alone prevent him from securing and following any substantially-gainful employment.  Rather, a review of the comprehensive medical records from 2006 to 2010 shows that he is capable of performing the physical and mental acts required by employment.

Following 2006 and 2007 psychological evaluations, Dr. R. M. opined that there was no reasonable probability that the Veteran would ever be able to be employed and care for his own needs, but these opinions were based on consideration of the veteran's multiple diagnosed non-service-connected mental problems that compromised his functioning, and were not the result of his PTSD alone.  Dr. R. M.'s opinions were based on consideration of the service connected PTSD together with multiple diagnosed non-service-connected mental disabilities including dysthymic, generalized anxiety, and intermittent explosive disorders, as well as a panic disorder with agoraphobia, and an obsessive-compulsive disorder with poor insight, and were not solely on the basis of the service-connected PTSD with related insomnia.  No symptoms related to non-service-connected mental disabilities may be considered in evaluating disability that is a result of service-connected PTSD.

On November 2006 VA QTC psychiatric examination, the Veteran gave a post-service occupational history of having worked at an air force base for 30 years, and as a sheet metal worker for 4 years; in both jobs, his relationships were fair with his supervisors, and good with his co-workers.  He stated that he last worked as a maintenance man for 3 years until 1992, at which time he was replaced due to his age, and not due to any service-connected physical or mental disability.  The physician noted that the Veteran did not have difficulty performing activities of daily living; that he was unable to establish and maintain effective work/school and social relationships only because he was currently retired; and that he had occasional interference with physical health only due to non-service-connected hypertension and CAD.

On November 2006 and May 2007 VA QTC audiological examinations, the examiner opined that the Veteran had no functional impairment due to bilateral hearing loss and tinnitus.

On May 2007 VA QTC examination, the physician noted no current malaria symptoms.  Malaria smear test results were within normal limits.  There was no evidence of malnutrition, vitamin deficiency, or infection on examination.  With respect to tonsillectomy residuals, the Veteran had not suffered from any symptoms of thick and foul-smelling discharge from the nose, shortness of breath, interference with breathing through the nose, or hoarseness, and the doctor opined that he had no resultant functional impairment from the tonsillectomy.  Rhinitis found on examination was felt to be allergic in origin.

On September 2007 VA QTC psychiatric examination, the Veteran reported disability consisting of difficulty walking and shortness of breath due to non-service-connected heart disease, which required surgery in 1994 and 2006.  He gave a post-service occupational history of having worked at an air force base for 30 years, and that his relationships were good with both his supervisors and co-workers.  The physician opined that the Veteran did not have difficulty performing activities of daily living, but that he had difficulty establishing and maintaining effective work/school and social relationships because his detachment from others, short temper, anxiety, intrusive thoughts, and flashbacks kept him from forming and maintaining them. 

Although in April 2008 a vocational consultant stated that the veteran's mental functional limitations were not indicative of an ability to work competitively and gainfully, and a VA psychologist in August 2010 noted that PTSD would interfere with the veteran's ability to secure and maintain employment due to his temper and lack of tolerance for being around many people, the VA psychologist opined that the Veteran was able to do farm chores because he was able to work alone.        

On that record, the Board finds that the veteran's service-connected disabilities alone do not render him incapable of performing the physical and mental acts required by some type of gainful employment.  In this regard, impairment as a result of the veteran's significant non-service-connected physical and mental disabilities including chronic obstructive pulmonary disease, CAD, hypertension, dysthymic, generalized anxiety, and intermittent explosive disorders, panic disorder with agoraphobia, and obsessive-compulsive disorder with poor insight may not be considered in evaluating his entitlement to a T/R.

Additionally, the Board finds that there is no showing that, at any time during the rating period under consideration, the veteran's service-connected disabilities reflected so exceptional or unusual a disability picture as to warrant the assignment of a T/R on an extraschedular basis pursuant to the provisions of 38 C.F.R. §§ 3.321(b)(1) or 4.16(b).  Thun v. Peake, 22 Vet. App. 111 (2008), provides a 3-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that available schedular criteria are inadequate.  Second, if the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are found inadequate, the Board must determine whether his disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the schedular criteria are inadequate to evaluate a veteran's disability picture, and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, his disability picture requires extraschedular consideration.

With respect to the first step of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular criteria for a T/R are inadequate.  As noted above, the veteran's service-connected disabilities consist of PTSD, evaluated as 50% disabling; bilateral hearing loss and tinnitus, each evaluated as 10% disabling; and malaria and tonsillectomy residuals, each assigned a noncompensable evaluation.  The combined rating of 60% clearly does not meet the minimum percentage requirements for a T/R under 38 C.F.R. § 4.16(a). Inasmuch as the Veteran does not meet the minimum percentage requirements for a T/R under 38 C.F.R. § 4.16(a), 38 C.F.R. § 4.16(b) is for application in this case, as it provides for submission to the Director of the Compensation and Pension Service for extraschedular consideration cases of veterans who are unemployable by reason of service-connected disabilities, and who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).
 
Moreover, the Board further observes that the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  In this case, the veteran's symptoms and clinical findings as documented in medical reports from 2006 to 2010, noted in detail above, do not objectively show that his service-connected PTSD, bilateral hearing loss, tinnitus, and malaria and tonsillectomy residuals alone markedly interfere with employment (i.e., beyond that contemplated in the schedular criteria), or require frequent periods of hospitalization, or otherwise render impractical the application of the regular schedular standards.  

During May 2005 VA hospitalization, it was noted that the Veteran had retired from work in 1989 after 30 years at an air force base.  As noted above, Dr. R. M. in 2006 and 2007 opined that there was no reasonable probability that the Veteran would ever be able to be employed and care for his own needs, but this opinion was based on consideration of the veteran's service-connected PTSD as well as multiple diagnosed non-service-connected mental problems that compromised his functioning, and not due to the PTSD alone.  Dr. R. M.'s opinion was based on consideration of the PTSD as well as multiple diagnosed non-service-connected mental disabilities, including dysthymic, generalized anxiety, and intermittent explosive disorders, a panic disorder with agoraphobia, and an obsessive-compulsive disorder with poor insight, and not solely on the basis of the service-connected PTSD with related insomnia.  However, no symptoms related to non-service-connected mental disabilities may be considered in evaluating entitlement to a T/R based solely on service-connected disabilities.  

On November 2006 VA QTC psychiatric examination, the Veteran stated that he was last hospitalized for psychiatric treatment in June 2005.  He gave a post-service occupational history of having worked at an air force base for 30 years, and as a sheet metal worker for 4 years; in both jobs, his relationships were fair with his supervisors, and good with his co-workers.  He stated that he last worked as a maintenance man for 3 years until 1992, at which time he was replaced due to his age, and not due to any service-connected physical or mental disability.  The physician noted that the Veteran did not have difficulty performing activities of daily living; that he was unable to establish and maintain effective work/school and social relationships only because he was currently retired; and that he had occasional interference with physical health only due to non-service-connected hypertension and CAD.

On November 2006 and May 2007 VA QTC audiological examinations, the examiner opined that the Veteran had no functional impairment due to bilateral hearing loss and tinnitus. On May 2007 VA QTC examination, the physician noted no current malaria symptoms, and malaria smear test results were within normal limits.  With respect to tonsillectomy residuals, the doctor opined that he had no resultant functional impairment from the tonsillectomy. 

On September 2007 VA QTC psychiatric examination, the Veteran reported disability consisting of difficulty walking and shortness of breath due to non-service-connected heart disease, which required surgery in 1994 and 2006.  He gave a post-service occupational history of having worked at an air force base for 30 years, and that his relationships were good with both his supervisors and co-workers.  The physician opined that the Veteran did not have difficulty performing activities of daily living, but that he had difficulty establishing and maintaining effective work/school and social relationships because his detachment from others, short temper, anxiety, intrusive thoughts, and flashbacks kept him from forming and maintaining them. 

Although in April 2008 a vocational consultant stated that the veteran's mental functional limitations were not indicative of an ability to work competitively and gainfully, and a VA psychologist in August 2010 noted that PTSD would interfere with the veteran's ability to secure and maintain employment due to his temper and lack of tolerance for being around many people, the VA psychologist opined that the Veteran was able to do farm chores because he was able to work alone.        

In short, there is nothing in the record to indicate that a T/R is warranted on an extraschedular basis.  See Van Hoose, 4 Vet. App. at 363 (noting that a disability rating itself is recognition that industrial capabilities are impaired).  The Board points out that a percentage schedular rating for a service-connected disability represents average impairment in earning capacity resulting from a disease and injury and its residual conditions in civil occupations, and that, generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Hence, the Board concludes that the criteria for invoking the procedures set forth in 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) are not met.  See Bagwell, 9 Vet. App. at 338-9; Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.  

For all the foregoing reasons, the Board finds that the claim for a T/R must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b);  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

A rating in excess of 50% for PTSD is denied.

A total disability rating based on individual unemployability due to service-connected disabilities is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


